Citation Nr: 0019205	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated as 30 percent disabling.

2.  Entitlement to service connection for left knee 
disability, secondary to service-connected right knee 
disability.

3.  Entitlement to service connection for back disability, 
secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

All of the above-enumerated issues are addressed in the 
REMAND portion of this action.

The veteran's February 1999 RO hearing testimony gives rise 
to a claim for service connection for right ankle disability, 
secondary to service-connected right knee disability.  The 
veteran claims that a recent incident in which he fell and 
broke his right ankle was attributable to his service 
connected right knee disability.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is service connected for right knee 
disability.

2.  There is some medical evidence of record to demonstrate 
that the veteran has current disabilities of the left knee 
and low back, and some medical evidence of a nexus between 
these current disabilities and the veteran's service-
connected right knee disability. 


CONCLUSIONS OF LAW

1.  The claim for service connection for left knee 
disability, secondary to service-connected right knee 
disability, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for back disability, 
secondary to service-connected right knee disability, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well grounded, there must be: competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110 
(West 1991);  38 C.F.R. § 3.303 (1999). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded and, thus, 
supported by medical nexus evidence.  See Velez v. West, 
11 Vet. App. 148, 158 (1998); Caluza, supra. 

A well-grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well-
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000). 

Service medical records show that the veteran injured his 
right knee in 1951, when he twisted the knee lifting a log.  
He is service connected for the resultant chronic right knee 
disability.

Private records of treatment of the veteran by K.L., M.D., in 
August 1998 and September 1998 show that an August 1998 MRI 
revealed degenerative disc disease of the back at L3-4, L4-5, 
and L5-S1, with disc herniation and root entrapment at L5-S1 
and L4-5.  Also, an August 1998 MRI of the left knee showed a 
tear of the posterior horn of the lateral meniscus.  
Treatment records have been positive for popping and 
cracking, and degenerative joint disease has been diagnosed 
repeatedly.

In a February 1999 written medical opinion, J.F., D.O., 
opined that the veteran's left knee deterioration and a good 
portion of his back degeneration was secondary to his old 
right leg injury.  Dr. J.F. asserted that this was based on 
examination and review of the veteran's X-ray and MRI 
reports.  

The foregoing constitutes some evidence of a current 
disability, an in-service injury, and a medical "nexus" 
between the current disability and the in-service injury.  
Accordingly, the Board finds that the veteran has met the 
uniquely low burden of establishing well-grounded claims for 
service connection for left knee and back disabilities.  See 
Hensley.



ORDER

The claim for service connection for left knee disability, 
secondary to service-connected right knee disability, is well 
grounded; the benefits sought on appeal are granted to this 
extent only.  Further development and adjudication is 
directed in the REMAND portion of this action.

The claim for service connection for back disability, 
secondary to service-connected right knee disability, is well 
grounded; the benefits sought on appeal are granted to this 
extent only.  Further development and adjudication is 
directed in the REMAND portion of this action.


REMAND

As determined above, the veteran has set forth well-grounded 
claims for service connection for back disability and left 
knee disability.  Once a veteran has properly made out a 
well-grounded claim for a current disability as a result of a 
specific in-service disease or injury and VA's duty to assist 
pursuant to 38 U.S.C. § 5107(a) attaches, VA is required to 
investigate all possible in-service causes of that current 
disability, including those unknown to the veteran.  
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000) 
(holding that claim for service connection which was well 
grounded on basis of Agent Orange exposure required VA 
investigation of all possible in-service causes of the 
disability).

The Board notes that, during a February 1998 VA examination 
for purposes of evaluating the veteran's service-connected 
right knee disability, no findings with respect to crepitus, 
popping, or degenerative joint disease of the right knee were 
made, despite repeated references to these findings in recent 
VA and private medical records.  Additionally, the veteran 
expressed dissatisfaction with the examination, and gave as 
an example the inaccurate history as reflected in the 
examination report of the veteran having injured his knee 
during service when jumping off a pickup truck.  Other 
histories and the service medical records show that the 
initial injury was a result of twisting the knee while 
lifting a log during service.  Further, since the 
examination, additional objective findings, to include 
interpretations of August 1998 MRI studies, have been added 
to the record. These findings may help a subsequent examiner 
make a more precise estimate of the veteran's level of 
disability.  During the February 1999 RO hearing, the veteran 
and his representative additionally requested that the actual 
MRI reports be associated with the record, apparently in 
addition to the interpretive findings of a treating physician 
which are currently of record.  With regard to consideration 
of painful motion, 38 C.F.R. § 4.59 (1999) indicates that 
crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures, should 
be noted carefully as points of contact which are diseased, 
and that flexion elicits such manifestations.  

The Board is of the view that the veteran's February 1998 VA 
examination was not adequate for rating purposes.  The 
findings are not specific enough with respect to level of 
disability or etiology.  38 C.F.R. § 4.10 (1999) provides 
that in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or systems 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) require 
consideration of functional disability due to arthritis, 
weakened movement, excess fatigability, incoordination, pain 
on movement, or flare-ups.  These requirements enable the VA 
to make a more precise evaluation of the level of disability 
and of any changes in the condition.   See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).


On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers - VA, military, or 
private - who have evaluated or treated 
him for a left knee, right knee, or back 
disability.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained by the 
RO and associate them with the claims 
folder.  The records sought should 
include August 1998 MRI reports of the 
knees and back of the radiologist at MRI 
Imaging (as opposed to Dr. K.L.'s 
analysis of the MRIs).
 
2.  After the aforementioned development 
has been completed, but in any event, the 
RO should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist to determine the 
manifestations of his service-connected 
right knee disability, and the nature and 
etiology of his current left knee and low 
back disabilities.  The physician's 
attention is called to August 1998 MRIs 
of the left knee, right knee, and back.  
The claims folder and a separate copy of 
this remand must be made available to the 
orthopedist for review prior to the 
examination.  All indicated tests, 
studies, and X-rays should be performed.  

The orthopedist should set forth all 
objective findings regarding the right 
knee disability, including complete range 
of motion measurements.  Range of motion 
measurements should reflect functional 
range of motion as limited by pain, 
arthritis, damaged meniscus, ligamentous 
damage, crepitus, chondromalacia, or any 
other right knee pathology.  The 
orthopedist should obtain a history and 
note any objective findings regarding the 
following: functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, flare-ups (if the veteran 
describes flare-ups), and painful motion 
or pain with use of the right knee.  The 
orthopedist should specifically describe 
the presence and extent of any 
instability of the right knee.  The 
orthopedist should also address the 
effect of the veteran's current right 
knee disability on his ability to perform 
routine functions and to obtain or 
maintain employment. 

Also, the orthopedist should determine 
the nature and etiology of any left knee 
disability, to include degenerative joint 
disease or meniscus damage.  All 
indicated tests and studies, including X-
rays, should be performed.  The examiner 
should state an opinion as to whether the 
veteran's left knee disability at least 
as likely as not (a 50 percent or more 
likelihood) originated during service, or 
is caused or aggravated by the veteran's 
current right knee disability.  The 
examiner should express opinions as to: 
(1) the effect, if any, of the right knee 
disability on the veteran's non-service-
connected left knee disability; and (2) 
whether there has been any aggravation 
(increase in severity beyond a normal 
progression) of left knee disability as a 
result of the service-connected right 
knee disability.  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  

Similarly, the orthopedist should 
determine the nature and etiology of any 
back disability, to include degenerative 
disc disease and neurological 
complications.  All indicated tests and 
studies, including X-rays, should be 
performed.  The examiner should state 
whether the veteran's back disability at 
least as likely as not (a 50 percent or 
more likelihood) originated during 
service, or is caused or aggravated by 
the veteran's current right knee 
disability.   The examiner should express 
opinions as to: (1) the effect, if any, 
of the right knee disability on the 
veteran's non-service-connected back 
disability; and (2) whether there has 
been any aggravation of back disability 
as a result of the service-connected 
right knee disability.  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issues on 
appeal.  In addressing the orthopedic 
issue of increased rating for the 
service-connected right knee disability, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. 
§§  4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In 
addition, the RO should consider whether 
the components of the veteran's right 
knee disability should be separately 
rated in accordance with VAOPGCPREC 23-
97.  Also, the RO should consider the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are denied, then the veteran 
and his representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 



